IN THE
                           TENTH COURT OF APPEALS

                                   No. 10-21-00005-CR
                                   No. 10-21-00006-CR
                                   No. 10-21-00007-CR


DARNELL ESTELLE,
                                                                Appellant
v.

THE STATE OF TEXAS,
                                                                Appellee



                          From the 54th District Court
                           McLennan County, Texas
                  Trial Court Nos. 2018-1678-C2, 2018-1785-C2,
                               and 2019-125-C2


                            MEMORANDUM OPINION

       Darnell Estelle appeals his plea of guilty to three charges of theft of less than

$2,500, with two or more priors. Estelle’s sentences were imposed on October 23, 2019.

Unless timely motions for new trial were filed, Estelle’s notices of appeal were due on or

before November 22, 2019. TEX. R. APP. P. 26.2(a). They were not filed until January 6,

2021, over a year late. Estelle filed a motion for new trial for each offense in the trial court
also on January 6, 2021, but they were untimely filed. See TEX. R. APP. P. 21.4(a) (“The

defendant may file motion for new trial before, but no later than 30 days after, the date

when the trial court imposes or suspends sentence in open court.”). Thus, Estelle's notices

of appeal are untimely. See id. 26.2(a)(2).

         We have no jurisdiction of an untimely appeal, and these appeals must be

dismissed. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996) (no appellate

jurisdiction where notice of appeal is untimely).              Accordingly, these appeals are

dismissed.

         A motion for rehearing of these dismissals may be filed within 15 days after the

judgments of this Court are rendered. See TEX. R. APP. P. 49.1. If Estelle wishes to have

the decisions of this Court reviewed by filing a petition for discretionary review, that

petition must be filed with the Court of Criminal Appeals within 30 days after either the

day this Court's judgments were rendered or the day the last timely motion for rehearing

was overruled by this Court. See TEX. R. APP. P. 68.2(a).



                                               TOM GRAY
                                               Chief Justice

Before Chief Justice Gray,
       Justice Neill, and
       Justice Scoggins 1
Appeals dismissed
Opinion delivered and filed January 13, 2021
Do not publish
[CR25]

1
 The Honorable Al Scoggins, Senior Justice of the Tenth Court of Appeals, sitting by assignment of the
Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002, 75.003.

Darnell Estelle v. The State of Texas                                                           Page 2